ORDER
PER CURIAM.
Counsel for intervenor, Blanca Beri-guete, has petitioned for attorneys’ fees for services before this court in the above-captioned proceeding. D.C. Code § 36-330 (1981) authorizes the awarding of reasonable attorneys’ fees in Workers’ Compensation cases. Having examined the submissions of intervenor and petitioner, the court concludes that intervenor’s counsel’s claim for 45.25 hours of legal services is reasonable in light of the work performed, that a fee of $80 per hour is also reasonable under all the circumstances, and that it is appropriate to award an additional $2,000 as an upward adjustment to the fee by reason of the result achieved by counsel. See District of Columbia v. Hunt, 525 A.2d 1015, 1016 (D.C.1987).
Accordingly, it is
ORDERED that petitioner, MCM Parking Company, compensate intervenor, Blanca Beriguete, $5,620 for attorneys’ fees.